OPINION OP THE COURT.
The imprisonment of Francisco Márquez Cuello at the time of the filing of his petition for a writ of habeas corpus is illegal, as it is based on a decision rendered by the District Court of Aguadilla, which said court, without hearing the said Márquez Cuello, issued an order for the execution of the sentence rendered by the municipal judge of Lares, notwithstanding the fact that the said Márquez Cuello had furnished good and sufficient bond for the holding of a new trial on appeal taken from the said sentence.; and, further, in view of the fact that the warden of the jail under whose custody the aforesaid petitioner was, has produced only the commitment that was delivered to him for the imprisonment of the said Márquez Cuello, and'that the said imprisonment could only he justified under ■ a sentence, of which no copy has been produced by said official, it is therefore obvious that the District Court of Aguadilla exceeded its jurisdiction *190and that the commitment of the said Márquez Cuello contains a material error and should be vacated.
The petitioner is hereby ordered to be discharged and the bond furnished by him in this court for his provisional liberty is 'hereby cancelled.

Dismissed.

Mr. Chief Justice Quiñones and Justices Hernández and Higueras concurred.
Justice Wolf also concurred, but dissented from the reasons upon which the decision is based.
Justice MacLeary took no part in the decision of this case.